The petition in error herein, with case-made attached, was filed in this court on September 29, 1909, since which time no further appearance has been made by or on behalf of plaintiff in error. We are not advised as to what plaintiff in error relies upon for a reversal of the judgment against him. The state has filed a motion to dismiss the appeal or affirm the judgment below. We have examined the record before us, and no error is apparent. The motion to affirm will therefore be sustained. The mandate of this court is ordered issued to the county court of Carter county, directing said court to enforce its judgment and sentence herein. *Page 10